DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 2, 5, 6, 9, and 12 are objected to because of the following informalities:  

As per Claim 1:
	Line 23, the phrase “selected metric” should be “selected optimization metric” to match the terminology used earlier in the claim.

As per Claim 2:
	Line 7, the phrase “physic al” should be a single word, that is --physical--.

As per Claim 5:
	Line 7, the phrase “physic al” should be a single word, that is --physical--.

As per Claims 2, 4, 5, 6 ,9 and 12:
The status indicators for these claims contain typos.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the compilation method" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the neighboring physical qubits" in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the physical qubits" in line 33.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the number of ineffective quantum gates" in line 35.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the number of quantum value swap gates" in line 36.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the quantum circuit" in each of line 37 and line 38.  There is insufficient antecedent basis for this limitation in the claim, as the claim both recites a “quantum circuit” and a “selected quantum circuit” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 2 recites the limitation "the quantum processor" in line 7.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 on which claim 2 depends recites both a “quantum processor” and a “selected quantum processor” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 2 recites the limitation "the ineffective quantum gate(s)" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the quantum circuit" in each of line 8 and lines 11-12.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 on which claim 2 depends recites both a “quantum circuit” and a “selected quantum circuit” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 4 recites the limitation "the selected quantum circuit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the selected quantum processor" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the selected heuristic or meta-heuristic" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the selected metric" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the neighboring physical qubits" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the logical qubits on the physical qubits of the quantum processor" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the number of ineffective quantum gates" in line 26.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the number of quantum value swap gates" in line 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the quantum circuit" in each line 28 and line 29.  There is insufficient antecedent basis for this limitation in the claim, as the claim both recites a “quantum circuit” and a “selected quantum circuit” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 5 recites the limitation "the quantum processor" in line 7.  There is insufficient antecedent basis for this limitation in the claim, as claim 4 on which claim 5 depends recites both a “quantum processor” and a “selected quantum processor” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 5 recites the limitation "the quantum circuit" in each of line 8 and lines 11-12.  There is insufficient antecedent basis for this limitation in the claim, as claim 4 on which claim 5 depends recites both a “quantum circuit” and a “selected quantum circuit” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 5 recites the limitation "the ineffective quantum gate(s)" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the compilation method" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the neighboring physical qubits" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the quantum processor" in line 31.  There is insufficient antecedent basis for this limitation in the claim, as the claim recites both a “quantum processor” and a “selected quantum processor” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 7 recites the limitation "the ineffective quantum gate(s)" in lines 32-33.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the quantum circuit" in each of line 32 and lines 35-36.  There is insufficient antecedent basis for this limitation in the claim, as the claim recites both a “quantum circuit” and a “selected quantum circuit” previously, and therefore it is uncertain as to which limitation is being referred to.

Claim 7 recites the limitation "the number of quantum value swap gates" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the logical qubits on the physical qubits of the quantum processor" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the ineffective quantum gate(s)" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the number of quantum value swap gates" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the simulated annealing" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claims 3, 6, 9, and 12 are rejected based on their dependency to Claims 2, 5, 7, and 11, respectively, for the reasons stated above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851